Name: 2001/614/EC: Decision No 2/2001 of the EU-Poland Association Council of 7 May 2001 extending by five years the period within which any public aid granted by the Republic of Poland will be assessed taking into account the fact that the Republic of Poland is to be regarded as an area identical to those areas of the Community described in Article 87(3)(a) of the Treaty establishing the European Community
 Type: Decision
 Subject Matter: competition;  European construction;  economic policy;  Europe;  regions and regional policy
 Date Published: 2001-08-09

 Avis juridique important|22001D06142001/614/EC: Decision No 2/2001 of the EU-Poland Association Council of 7 May 2001 extending by five years the period within which any public aid granted by the Republic of Poland will be assessed taking into account the fact that the Republic of Poland is to be regarded as an area identical to those areas of the Community described in Article 87(3)(a) of the Treaty establishing the European Community Official Journal L 215 , 09/08/2001 P. 0038 - 0038Decision No 2/2001 of the EU-Poland Association Councilof 7 May 2001extending by five years the period within which any public aid granted by the Republic of Poland will be assessed taking into account the fact that the Republic of Poland is to be regarded as an area identical to those areas of the Community described in Article 87(3)(a) of the Treaty establishing the European Community(2001/614/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part, and in particular Article 63(4)(a) thereof,Whereas:(1) Article 63(4)(a) of the Europe Agreement lays down that the Association Council shall, taking into account the economic situation of the Republic of Poland, decide whether the period within which any public aid granted by the Republic of Poland shall be assessed taking into account the fact that the Republic of Poland shall be regarded as an area identical to those areas of the Community described in Article 87(3)(a) of the Treaty establishing the European Community should be extended for a further period of five years.(2) The GDP/capita of the Republic of Poland measured in Purchasing Power Standards reached 36 % of the Community average in 1998, it is appropriate to make such an extension,HAS DECIDED AS FOLLOWS:Article 1The period within which any public aid granted by the Republic of Poland shall be assessed, taking into account the fact that the Republic of Poland shall be regarded as an area identical to those areas of the Community described in Article 87(3)(a) of the Treaty establishing the European Community, shall be extended for a further period of five years.Article 2Within six months of the date of adoption of this Decision, the Republic of Poland shall submit the GDP per capita figures which have been harmonised at NUTS II level to the European Commission. The Republic of Poland State aid monitoring authority and the European Commission shall then jointly evaluate the eligibility of the regions as well as the maximum aid intensities in relation thereto in order to draw up the regional aid map on the basis of the Community guidelines on national regional aid.(1) Thereafter, the joint proposal shall be submitted to the Association Committee, which shall take a decision to this effect.Article 3This Decision shall enter into force on the day of its adoption.It shall apply as from 1 January 1997.Done at Brussels, 7 May 2001.For the Association CouncilThe PresidentW. Bartoszewski(1) OJ C 74, 10.3.1998, p. 9.